FIRST DIVISION
                                BARNES, P. J.,
                           MCMILLIAN and REESE, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                  September 21, 2018




In the Court of Appeals of Georgia
 A18A1163. ROBERTS v. ROBERTS.

      BARNES, Presiding Judge.

      Brandon Ladale Roberts (Hereinafter “the father”) appeals the trial court’s

order finding him in willful contempt of a previous contempt order and ordering that

he be incarcerated until the contempt is purged by giving Tom Ladale Roberts, the

paternal grandfather, 40 consecutive days of visitation and paying $1850.00 in

attorney fees. For the reasons that follow, we affirm in part and reverse in part.

      A trial court’s ruling on a motion for contempt will be affirmed on appeal if

there is any evidence to support it. Earle v. Earle, 312 Ga. App. 139, 140 (717 SE2d

720) (2011). See Hunter v. Hunter, 289 Ga. 9, 11 (4) (709 SE2d 263) (2011) (“[A]

trial court has broad discretion to determine if a party is in contempt of its order, and

the exercise of that discretion will not be reversed on appeal unless grossly abused.”)
(citation omitted). So viewed, the evidence demonstrates that in March 2017, by final

order of the juvenile court, and upon finding clear and convincing evidence of a

“substantial preexisting relationship” between the grandfather and the child and harm

should the relationship be interrupted, and that visitation was in the best interest of

the child, the grandfather was awarded grandparent visitation pursuant to OCGA §

19-7-3.1 The visitation schedule included visits every second and fourth weekend,

two weeks during the summer, alternating years for Spring Break and several hours

during Thanksgiving and Christmas.

      Subsequently, on June 7, 2017, after the father denied the grandfather visitation

and upon his filing of a motion for contempt, the trial court entered an order finding

the father in contempt and granting the grandfather, in addition to the scheduled

visitation, “compensatory visitation” and attorney’s fees of $850.00. The order further

provided that the failure to comply “could result in the [father’s] incarceration.” On

August 25, 2017, the grandfather filed a second motion for contempt in which he

alleged that the father had failed to comply with the provisions in the final order

      1
        The statute provides, among other things, that the court may grant reasonable
visitation rights “if the court finds by clear and convincing evidence that the health
or welfare of the child would be harmed unless such visitation is granted and if the
best interests of the child would be served by such visitation.” OCGA § 19-7-3 (c)
(1).

                                          2
awarding visitation and contempt order, and had “absconded with the child and . . .

denied any contact whatsoever with Paternal Grandfather.” Following a hearing on

the motion, on November 3, 2017, the trial court entered an order finding the father

“in willful contempt of the Final Order on Contempt and Order[ing] him

incarcerated.” To purge himself of the contempt, the father was ordered to release the

child to the grandfather for “forty consecutive days of visitation to make up for

visitation [denied to the grandfather],” and to pay $1850.00 in attorneys fees,

representing the $850 in attorneys fees awarded in the first contempt action, and

another $1000.00 incurred in bringing the most current contempt action. It is from

that order that the father appeals.

       1. The father first contends that the trial court erred in holding him in contempt

for relocating to another state, and that there was no provision in the final order

preventing him from relocating. Contrary to the father’s contention, the trial court did

not find him in contempt for moving out of state with the child, but rather for

willfully failing to comply with earlier orders, specifically the final order of visitation

and the first contempt order. See Higdon v. Higdon, 321 Ga. App. 260, 263 (1) (c)

(739 SE2d 498) (2013) (“the court must find that there was a willful disobedience of

the court’s decree or judgment.”) And “[i]f there is any evidence in the record to

                                            3
support the trial judge’s determination that a party either has or has not willfully

disobeyed the trial court’s order, the decision of the trial court will be affirmed on

appeal.” Smith v. Morris, Manning & Martin, LLP, 293 Ga. App. 153, 168 (7) (666

SE2d 683) (2008).

      The father did not attend, but was represented by counsel at the November

2017 hearing on the underlying contempt motion. At that hearing, the evidence

revealed that the father was present at the May 19, 2017 hearing on the first contempt

petition and, at that time, still lived in Georgia. Further, the trial court found that

despite being found in contempt of the final order of visitation, and being ordered to

comply with the terms of visitation in the final order and the first contempt order, the

father continued to withhold visitation from the grandfather. The grandfather testified

that, other than one visitation on the weekend of March 24, 2017, he had been refused

all other visitation with the child. He also testified that, despite the first contempt

order granting him three additional weekends of compensatory visitation beginning

on Friday, May 26, 2017, Memorial Day weekend, when he went to pick up the child,

he discovered that the father had moved away from Georgia without any notice. There

was also evidence that the father had not paid the $850.00 in attorneys fees as



                                           4
directed by the first contempt action. Hence, there was evidence that the father

willfully disobeyed the trial court’s prior orders.

      We are also unpersuaded by the father’s contention that there was no evidence

that he refused to permit the grandfather to exercise his visitation rights after June 7,

2017, the date the first contempt order was actually entered. Contrary to the father’s

contention, the order was entered nunc pro tunc to May 19, 2017, the day of the first

contempt hearing. “A nunc pro tunc entry is for the purpose of recording some action

that was taken or judgment rendered previously to the making of the entry, which is

to take effect as of the former date. Thus, the [trial] court is authorized to cause the

written order to relate back the date of the hearing and its oral ruling.” In the Interest

of I. L. M., 2018 __Ga.__ (816 SE2d 620) (2018). Thus, this contention fails.

      Accordingly, the trial court did not err in finding the father in contempt in this

regard.

      2. The father also contends that the trial court erred in awarding the grandfather

40 consecutive days of visitation to make up for the missed visitation without

considering the best interest of the child. Pretermitting whether the trial court was

required to consider such,



                                            5
      no argument was made below that the trial court failed to consider the
      best interest of the child in issuing this order, nor did the [father] present
      any evidence at the hearing on this issue. It is well settled that issues
      presented for the first time on appeal furnish nothing for us to review,
      for this is a court for correction of errors of law committed by the trial
      court where proper exception is taken.


(Citations and punctuation omitted.) Rimmer v. Tinch, 324 Ga. App. 65, 69 (2) (749

SE2d 236) (2013).

      3. We agree with the father that the trial court erred in requiring him to pay the

additional attorney fees of $1000.00 incurred in the second contempt action in order

to purge himself of contempt. “[A] trial court does not have the authority to make

payment of a new attorney fees award a condition for purging contempt of a previous

order.” Horn v. Shepherd, 292 Ga. 14, 21 (11) (732 SE2d 427) (2012) (emphasis

supplied.) Therefore, we reverse that portion of the trial court’s order.

      Judgment affirmed in part, reversed in part. McMillian and Reese, JJ., concur.




                                            6